DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending, with claims 1-8 herein withdrawn. Claims 9-20 are considered below.
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 
Applicant's election with traverse of Group 1 in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the grounds that “the alleged groups substantially overlap in scope, and thus it would not be an undue burden to examine the claims in full.” (Applicant’s Remarks filed December 27, 2021.) This is not found persuasive because Group I and Group II are indeed independent and distinct, and there would be an undue burden if restriction were not required. Group I is directed to a product, i.e., an elevator system, that can be used in a process that does not involve the launching of a drone. For example, the elevator system of Group I can be used to facilitate building construction. Group II, on the other hand, is directed to a method that requires the launching of at least one drone. Group I and Group II are independent and distinct from one another, and there would be an undue burden if restriction were not required. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 15, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 20 each recites “the launching comprising detaching the second drone from the second tether after lifting the first tether to the second height.” In light of applicant’s disclosure, it is unclear whether “lifting the first tether to the second height” should instead read “lifting the second tether to the second height.” See, e.g., applicant’s specification at paragraphs [0025], [0062], [0063], [0068]. Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claims 14 and 20, along with dependent claim 15, are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0375981 to McDonnell (“McDonnell”).
Regarding claim 9, McDonnell discloses a method comprising: detachably attaching a first drone (1) to a first tether (49, 50, 51, FIG. 4) in a cable (3) of a drone elevator system (FIGS. 1, 2, 4, 8, 9; ¶ [0033]); operating the drone elevator system to lift the first tether to a first height (¶ [0033]); preventing the first drone from making contact with at least the cable when the drone elevator system is operated to lift the first tether to the first height (¶¶ [0033], [0021]-[0023]); 
Regarding claim 10, McDonnell discloses wherein the first tether (49, 50, 51) comprises one of a rod or a bar (49, 50) having a proximal end anchored to the cable and a distal end coupled to one or more attachment elements (51) for attaching the first drone to the first tether (FIG. 4), the one of the rod or the bar extending away from the cable in an arrangement that prevents the first drone from making contact with the cable when the drone elevator system is operated to lift the first tether to the first height (FIGS. 1, 4, 8, 9; ¶¶ [0022], [0025], [0033]).
Regarding claim 11, McDonnell discloses wherein the one or more attachment elements (51) comprise at least one of a wire, a hook, or a clamp (FIG. 4)
Regarding claim 12, McDonnell discloses wherein preventing the first drone from making contact with the cable comprises: sensing a swaying of the first drone in a first direction when the drone elevator system is operated to lift the first tether to the first height; and counteracting the swaying by operating an engine of the first drone to move the first drone in a second direction that is opposite to the first direction (¶¶ [0017]-[0018], [0022]-[0023]).
Regarding claim 16, McDonnell discloses a method comprising: providing a drone elevator system that includes a cable (3) having at least a first tether (49, 50, 51, FIG. 4), the first tether including an extension arm (49, 50) having a proximal end anchored to the cable (FIG. 4); detachably attaching a first drone to a distal end of the extension arm (FIGS. 1, 2, 4, 8, 9; ¶ [0033]); and operating the drone elevator system to lift the first tether to a first height (¶ [0033]), the extension arm preventing the first drone from making contact with the cable (¶¶ [0033], [0021]-[0023]).
Regarding claim 17, McDonnell discloses wherein detachably attaching the first drone to the distal end of the extension arm (49, 50) comprises one of using a wire, a hook, a clamp, or a container that is a part of the extension arm (51, FIG. 4; ¶ [0025]).
Regarding claim 18, McDonnell discloses sensing a swaying of the first drone in a first direction when the drone elevator system is operated to lift the first tether to the first height; and counteracting the swaying by operating an engine of the first drone to move the first drone in a second direction that is opposite to the first direction (¶¶ [0017]-[0018], [0022]-[0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell as applied to claims 9 and 16 above.
Regarding claims 13 and 19, McDonnell teaches each and every element of claims 9 and 16, and McDonnell teaches attaching a ribbon (7) to the first drone; and utilizing the tail to 
McDonnell teaches attaching a ribbon to the first drone via the first tether (¶ [0022]; FIG. 4). It does not explicitly teach attaching a ribbon as a tail to the first drone. 
It is well settled, however, that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, applicant has not shown patentable significance of attaching the ribbon directly to the drone rather than to the first tether. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of McDonnell by attaching the ribbon as a tail to the first drone, in order to better stabilize the first drone. 
Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell as applied to claims 9 and 16 above, in view of CN 107792371 to Tie-Lin Ma, et. al (“Ma”) (see attached English translation).
Regarding claim 14 and 20, McDonnell teaches each and every element of claims 9 and 16, but it does not explicitly teach attaching a second drone to a second tether in the cable of the drone elevator system; operating the drone elevator system to lift the second tether to a second height when lifting the first tether to the first height; preventing the second drone from making contact with at least the cable when the drone elevator system is operated to lift the second tether to the second height; and launching the second drone from the drone elevator system, the 
Ma teaches a method comprising attaching a second drone (6) to a second tether (3) in the cable (2) of the drone elevator system (FIGS. 1-6; ¶ [0033]); and launching the second drone from the drone elevator system, the launching comprising detaching the second drone from the second tether after lifting the first tether to the second height (FIGS 1-6; ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of McDonnell by attaching and launching a second drone from a second tether, as taught by Ma, in order to launch multiple drones, e.g., to carry out swarm operations (see Ma at ¶ [0005]). Also, where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The combination of McDonnell and Ma teaches operating the drone elevator system to lift the second tether to a second height when lifting the first tether to the first height; preventing the second drone from making contact with at least the cable when the drone elevator system is operated to lift the second tether to the second height (McDonnell at ¶¶ [0033], [0021]-[0023]; Ma at FIGS. 1-6, ¶ [0033]).
Regarding claim 15, the combination of McDonnell and Ma teaches wherein lifting the second drone to the second height is carried out concurrently to lifting the first tether to the first height (McDonnell at ¶¶ [0033], [0021]-[0023]; Ma at FIGS. 1-6, ¶ [0033]).


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643           

/Nicholas McFall/Primary Examiner, Art Unit 3644